08-4933-cv
Muka v. Murphy


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUM M ARY
ORDERS FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY TH IS CO URT’S
LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER
PAPER IN WHICH A LITIGANT CITES A SUM M ARY ORDER, IN EACH PARAGRAPH IN WHICH A
CITATION APPEARS, AT LEAST ONE CITATION M UST EITHER BE TO THE FEDERAL APPENDIX OR
BE ACCOM PANIED BY THE NOTATION: “(SUM M ARY ORDER).” A PARTY CITING A SUM M ARY
O RDER M UST SERVE A COPY OF THAT SUM M ARY ORDER TOGETHER W ITH THE PAPER IN
W HICH THE SUM M ARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL
UNLESS THE SUM M ARY ORDER IS AVAILABLE IN AN ELECTRO NIC D ATABASE W HICH IS
PUBLICLY ACCESSIBLE W ITHOUT PAYM ENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://W W W .CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY
OF THE ORDER ON SUCH A D ATAB ASE, THE CITATION M UST INCLUDE REFERENCE TO THAT
DATABASE AND THE DOCKET NUM BER OF THE CASE IN W HICH THE ORDER W AS ENTERED.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 21 st day of December, two thousand nine.

PRESENT:            RALPH K. WINTER,
                    REENA RAGGI,
                    DEBRA ANN LIVINGSTON,
                              Circuit Judges.

-----------------------------------------------------------------------------
BETTY O. MUKA,
                                         Plaintiff-Appellant,
                               v.                                                 No. 08-4933-cv

JAMES P. MURPHY, JAMES A. MEGGESTO,
                    Defendants-Appellees.
-----------------------------------------------------------------------------

APPEARING FOR APPELLANT:                                      BETTY O. MUKA, pro se, Ithaca, New York.

FOR APPELLEES:                                                Andrew M. Cuomo, Attorney General of the State
                                                              of New York, Barbara D. Underwood, Solicitor
                                                              General, Nancy A. Spiegel, Senior Assistant
                                                              Solicitor General, Robert M. Goldfarb, Assistant
                                             Solicitor General, Albany, New York, for James
                                             P. Murphy.

                                             Heather R. La Dieu, Meggesto, Crossett &
                                             Valerino, LLP, Syracuse, New York, for James A.
                                             Meggesto.

       Appeal from the United States District Court for the Northern District of New York

(Neal P. McCurn, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on September 3, 2008, is AFFIRMED.

       Pro se plaintiff Betty O. Muka sued New York Supreme Court Justice James P.

Murphy, who presided over a suit against Muka, and attorney James A. Meggesto, who

represented her adversary in that suit, for violations of her civil rights. See 42 U.S.C.

§§ 1981, 1983, 1985, 1986.        She now appeals principally from the dismissal of her

complaint,1 a ruling we review de novo, liberally construing the pro se complaint, accepting

its factual allegations as true, and drawing all reasonable inferences in the plaintiff’s favor.

See Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008); Vietnam Ass’n for Victims of


       1
         Plaintiff’s notice of appeal indicates that she also appeals from the district court’s
September 3, 2008 order (1) declining to reconsider that court’s denial of plaintiff’s April 24,
2008 motion for a temporary restraining order enjoining Justice Murphy from taking any
further action in the state court proceedings; and (2) denying her August 18, 2008 motion for
Judge McCurn’s recusal. The former issue is now moot because the state court proceedings
have concluded. See, e.g., United States v. Miller, 14 F.3d 761, 764 (2d Cir. 1994). We
conclude that the district court did not abuse its discretion in denying the latter motion, as its
only basis was plaintiff’s disagreement with the court’s earlier ruling. See Liteky v. United
States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never constitute a valid
basis for a bias or partiality motion.”).

                                                2
Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008). In doing so, we assume

the parties’ familiarity with the facts and the record of prior proceedings, which we reference

only as necessary to explain our decision to affirm.

       1.     Claims Against Justice Murphy

              a.     Damages

       Plaintiff submits that the district court erred in concluding that Justice Murphy was

entitled to judicial immunity because he allegedly acted outside the scope of his jurisdiction.

We disagree. To the extent plaintiff seeks money damages, it is well-established that judges

enjoy absolute immunity “‘for their judicial acts, even when such acts are in excess of their

jurisdiction, and are alleged to have been done maliciously or corruptly.’”          Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978) (quoting Bradley v. Fisher, 80 U.S. (13 Wall.) 335,

351 (1871)); accord Bliven v. Hunt, 579 F.3d 204, 209-10 (2d Cir. 2009). In Tucker v.

Outwater, we distinguished between a judge’s exercise of an “‘excess of jurisdiction,’” which

is subject to immunity, and the “‘clear absence of all jurisdiction over the subject matter,’”

which is not. 118 F.3d 930, 933 (2d Cir. 1997) (quoting Stump v. Sparkman, 435 U.S. at 356

n.6). When, as in this case, “‘jurisdiction over the subject-matter is invested by law in the

judge, or in the court which he holds, the manner and extent in which the jurisdiction shall

be exercised are generally as much questions for his determination as any other questions

involved in the case.’” Tucker v. Outwater, 118 F.3d at 933-34 (emphasis omitted) (quoting

Stump v. Sparkman, 435 U.S. at 356 n.6).

                                              3
       Plaintiff does not dispute that the New York Supreme Court is vested with general

jurisdiction. See N.Y. Const. art. VI, § 7; Thrasher v. U.S. Liab. Ins. Co., 19 N.Y.2d 159,

166, 278 N.Y.S.2d 793 (1967) (“The Supreme Court is a court of general jurisdiction, and

it is competent to entertain all causes of actions unless its jurisdiction has been specifically

proscribed.”). Rather, she argues that the supreme court never obtained jurisdiction over the

suit naming her as a defendant because, under the New York Civil Practice Law and Rules,

“[a]n action is commenced by filing a summons and complaint,” Appellant’s Br. at 20

(quoting N.Y. C.P.L.R. § 304(a)), not by filing an order to show cause. Whatever its merits

in light of statutory provisions for special proceedings to be commenced by filing, inter alia,

an order to show cause, see N.Y. C.P.L.R. §§ 304(a), 402, 403(d), this argument nevertheless

concerns “precisely the kind of ‘procedural errors,’ . . . that do not deprive a judge of subject

matter jurisdiction – or judicial immunity.” Tucker v. Outwater, 118 F.3d at 936 (quoting

Stump v. Sparkman, 435 U.S. at 359). Accordingly, the district court correctly dismissed

Muka’s claim for damages against Justice Murphy.

              b.      Injunctive Relief

       While absolute judicial immunity does not extend to suits for prospective injunctive

relief, see Shmueli v. City of New York, 424 F.3d 231, 239 (2d Cir. 2005), plaintiff’s claims

are nevertheless barred by the Rooker-Feldman doctrine, which deprives federal courts of

jurisdiction over “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting

                                               4
district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005). Plaintiff’s claim also fails on the merits because 42

U.S.C. § 1983 expressly provides that “in any action brought against a judicial officer for an

act or omission taken in such officer’s judicial capacity, injunctive relief shall not be granted

unless a declaratory decree was violated or declaratory relief was unavailable,” and plaintiff

has made no such allegation here.

       2.     Claim Against Meggesto

       Plaintiff submits that the district court erred in dismissing the conspiracy claim against

Meggesto sua sponte on a ground Meggesto did not argue, despite the court’s

acknowledgment that Meggesto’s arguments were irrelevant.              This point merits little

discussion. A district court’s ability sua sponte to dismiss a complaint that lacks a basis in

law or fact is well-established. See Fitzgerald v. First E. Seventh Street Tenants Corp., 221

F.3d 362, 364 (2d Cir. 2000). While we construe the pro se complaint liberally, see Boykin

v. KeyCorp, 521 F.3d at 214, plaintiff’s vague and conclusory allegations plainly fail to state

a civil rights claim with a basis in fact under 42 U.S.C. §§ 1981, 1983, or 1985. See Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009) (requiring plaintiffs to “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged”); see also Brown v. City of Oneonta, 221 F.3d 329, 339 (2d Cir. 2000);

Gyadu v. Hartford Ins. Co., 197 F.3d 590, 591 (2d Cir. 1999); Spear v. Town of W. Hartford,




                                               5
954 F.2d 63, 68 (2d Cir. 1992). Accordingly, we conclude that the district court properly

dismissed plaintiff’s claim against Meggesto.

      We have considered plaintiff’s other arguments on appeal and conclude that they are

without merit. Accordingly, we AFFIRM the judgment of the district court.

                           FOR THE COURT:
                           CATHERINE O’HAGAN WOLFE, Clerk of Court


                           By:    ___________________________________




                                            6